In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Schneier, J.), dated January 24, 2003, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff allegedly slipped and fell on an oily substance on the staircase of the defendant’s building. Contrary to the plaintiffs contention, the defendant established its prima facie entitlement to judgment as a matter of law by demonstrating that it did not create the condition or have actual or constructive notice of the alleged defect which caused the plaintiff to fall Csee Gordon v American Museum of Natural History, 67 NY2d 836 [1986]; Meyerson v Waldbaum, Inc., 265 AD2d 535 [1999]; Rotunno v Pathmark, 220 AD2d 570 [1995]). In opposition, the plaintiff failed to submit evidence sufficient to raise a triable issue of fact (see Myers v Waldbaum’s, Inc., 303 AD2d 389 [2003]; Gonforone v Southland Corp., 300 AD2d 443 [2002]; Meyer v Pathmark Stores, 290 AD2d 423 [2002]; Cuddy v Waldbaum, Inc., 230 AD2d 703 [1996]; Pirillo v Longwood Assoc., 179 AD2d 744 [1992]). Santucci, J.P., Florio, Schmidt and Mastro, JJ., concur.